      Case 1:20-cv-01967-DLC Document 23 Filed 07/02/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 THE TRAVELERS INDEMINITY COMPANY OF     :
 AMERICA, INC. and THE TRAVELERS         :
 INDEMINITY COMPANY,                     :            20cv1967 (DLC)
                                         :
                          Plaintiffs,    :         JUDGMENT AND ORDER
                                         :
                -v-                      :
                                         :
 QUALITY SHEET METAL, INC.,              :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     Plaintiffs filed this action on March 5, 2020.         On March

11, plaintiffs personally served the defendant with a copy of

the summons and complaint.     Plaintiffs filed proof of service on

March 12.   On May 26, plaintiffs requested a Certificate of

Default, and the Clerk of Court noted the defendant’s default on

the same day.    On June 18, plaintiffs requested an entry of

default and judgment against the defendant.        On July 2, this

Court held a telephonic hearing considering plaintiffs’

application.    To date, the defendant has failed to answer,

appear, or otherwise move.     Accordingly, it is hereby

     ORDERED, ADJUDGED, AND DECREED that judgment for plaintiffs

is hereby entered against defendant Quality Sheet Metal, Inc. in

the amount of $109,084.40, plus 9% prejudgment interest from

June 26, 2019 in the amount of $9,683.10, and statutory costs in
         Case 1:20-cv-01967-DLC Document 23 Filed 07/02/20 Page 2 of 2


the amount of $551.50, for a total judgment of $119,319.00.

     IT IS FURTHER ORDERED that the Clerk of Court shall close

this case.

     SO ORDERED:

Dated:       New York, New York
             July 2, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge
